Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       13-AUG-2020
                                                       11:09 AM
                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                        STATE OF HAWAI‘I,
                 Respondent/Plaintiff-Appellee,

                               vs.

                      SAMSON K. KEANAAINA,
                Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; 3CPC-XX-XXXXXXX)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Crabtree, assigned by reason of vacancy)

         Petitioner/Defendant-Appellant Samson K. Keanaaina’s
Application for Writ of Certiorari, filed on July 1, 2020, is
hereby accepted and will be scheduled for oral argument.       The
parties will be notified by the appellate clerk regarding
scheduling.
         DATED: Honolulu, Hawaiʻi, August 13, 2020.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Jeffrey P. Crabtree